Title: From George Washington to John Canon, 24 September 1789
From: Washington, George
To: Canon (Cannon), John

 
          
            Sir,
            New York, September 24th 1789.
          
          Sometime last winter I received a letter from you by the hands of Major McCormack, giving me a statement of the situation of my lands under your care in the Counties of Washington and Fayette, with the names of the persons to whom they were leased and the terms on which they held them.
          You likewise informed me that the Tenants would pay the rents in wheat at your mill, which you would turn to the best advantage for me—In consequence of these arrangements I expected to have received remittances from you before this time, or, at least to have heard from you, in both of which I have been disappointed—you will therefore, Sir, not think it strange that I should express my surprise at your conduct in this respect—and more especially as I was induced to put this business into your hands from the favorable information which I received of your punctuality and attention.
          I think I have received but two letters from you since I empowered you to act for me in that country, which is now almost three years—opportunities certainly have not been wanting—for the post affords them from Pittsburg, if private ones should not offer—and I have repeatedly written to you requesting information relative to my property under your care.
          Mr Smith will do me the favor to hand this to you, and will be so good as to take charge of, and convey to me any communications you may have to make—and I trust, in future, I shall not have cause to complain of your want of attention in writing.
          Any remittances you may have to make can be sent either to me here, or to my nephew Major George Aug. Washington at Mount Vernon as opportunities may make it convenient. I am Sir, your most obedient Servant
          
            G. Washington
          
        